                                                                                                 • F iLEO
                                                                                           U.S. DISTRICT COURT
                                                                                               AUGUSTA [TV.
                      United States District Court                                                     PH i 29
                                Southern District of Georgia

     LYNDSEY MICHELLE LOYD,on                                                                               CA,
     behalfof herself and others
     • -1 ,          ,                  Q              Case No.      3:18-cv-QQ059-DHB-BKE
                Plaintiff

V.                                                  Appearing on behalf of
     JACKS ENTERPRISE,LLC cVb/a
     JOHNNY'S PIZZA,                                      Plaintiff

              Defendant                                                (Plaintiff/Defendant)


                                   ORDER OF ADMISSION

         It appearing to the Cqurt that the requirements stated in LR 83.4 for admission
         pro hac vice have been satisfied, Petitioner's request to appear pro hac vice in
         the United States District Court for the Southern District of Georgia in the
         subject cas^s^RANTED.
         This //^avof

                                                   UNITED STATES              TRICT/MAGiSTRATE JUDGE
                                              *****


                                     Joshua A. Frank
     NAME OF PETirrONER:


                                    Barrett Johnston Martin & Garrison, LLC
            Business Address:

                                                           Firm/Business Name

                                    414 Union St., Suite 900

                                                               Street Address

                                                                  Nashville         TN        37219

                                      Street Address(con't)           City         State        Zip


                                              Mailing Address (ifother than street address)


                                        Address Line 2              City         State          Zip

                                    615-244-2202

                                     Telephone Number(w/ area code)              Georgia Bar Number

              Email Address:        jfrankt^barrettjohnston.com
